Citation Nr: 0508472	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-05 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C. § 1318.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel








INTRODUCTION

The veteran had active service from July 1954 to February 
1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant is the veteran's widow.  

A videoconference hearing was scheduled for June 21, 2004, in 
connection with the issue on appeal, but a note in the file 
from a service representative of The American Legion (and no 
power of attorney for that service Organization on file) 
received by the RO on June 21, 2004, indicated that the 
appellant would not be able to attend the hearing due to an 
accident.  The appellant did not appear at the scheduled 
hearing and the appellant has made no subsequent request for 
the hearing to be rescheduled.  Thus, the case will be 
processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2004).  

In correspondence dated in October 2004, the Board asked 
appellant for clarification of a note dated in July 2004, 
contained in the claims file that indicated that the 
appellant wished to withdraw her claim.  The note was filed 
by a service representative of The American Legion, but no 
power of attorney for that service Organization was on file.  
In a response received by the Board on November 1, 2004, and 
noted as signed on November 1, 2004, the appellant indicated 
that she wanted to withdraw her appeal.  Thereafter, in a 
response received by the Board on November 26, 2004, and 
noted as signed on November 11, 2004, the appellant indicated 
that she did not want to withdraw her appeal.  The Board will 
proceed with an adjudication of the claim on the merits.  




FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  During the veteran's lifetime, service connection was 
established for the following:  herniated nucleus pulposus, 
L5-S1, rated at 20 percent effective from February 25, 1964, 
rated at 40 percent effective from April 16, 1979, rated at 
60 percent effective from February 6, 1992, rated at 100 
percent effective from March 22, 1993 (paragraph 30 
benefits), rated at 60 percent effective from September 1, 
1993; and loss of use of lower extremities, rated at 100 
percent effective from July 21, 2000.  Entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability was established from February 6, 
1992.  

3.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding the veteran's death on June 
22, 2001; nor does the evidence show that the veteran would 
have met the statutory duration requirements but for clear 
and unmistakable error in a previous decision.  

4.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for a period of not less 
than 5 years from the date of the veteran's discharge from 
active duty in February 1959. 

5.  The veteran was not a former prisoner of war.





CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
Compensation benefits under the provisions of 38 U.S.C. 
§ 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5109A, 5110(a)-(b), 7111 (West 2002); 38 C.F.R. §§ 3.22, 
3.105(a), 3.159, 3.400(o), 20.1106, 20.1403 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  During 
the course of this appeal, the United States Court of Appeals 
for Veterans Claims handed down Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  In Pelegrini II, the 
Court reaffirmed that the enhanced duty to notify provisions 
under the VCAA should be met prior to an initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claim.  

The Board notes that the RO provided the appellant with a 
copy of the January 2003 rating decision and December 2003 
Statement of the Case (SOC) issued by a Decision Review 
Officer (DRO), which together provided the appellant with 
notice as to the evidence needed to substantiate her claim 
and the reasons for the denial.  The January 2003 rating 
decision specifically advised the appellant that her claim 
was denied because none of the requirements of 38 C.F.R. 
§ 3.22 had been met as the veteran was rated totally disabled 
only since February 6, 1992.  In the SOC, the DRO 
specifically advised the appellant that "although [the 
veteran] was considered to be permanently and totally 
disabled, he was not rated for this condition for the 
required 10 years for [the appellant] to be eligible for DIC 
[Dependency and Indemnity Compensation]" under 38 U.S.C. 
§ 1318.  The January 2003 rating decision and SOC provided 
the appellant with notice of all the laws and regulations 
pertinent to her claim, including the law and implementing 
regulations of the VCAA.  

After the January 2003 rating decision, in correspondence 
dated in December 2003, the RO advised the appellant of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the appellant in procuring any evidence which 
may be relevant to her claim, including which portion of the 
information and evidence was to be provided by the appellant 
and which portion VA would attempt to obtain on behalf of the 
appellant.  Quartuccio, 16 Vet. App. at 187.  The December 
2003 VCAA notice, however, did not advise the appellant of 
the specific information and evidence necessary to 
substantiate a claim for DIC under 38 U.S.C. § 1318, nor was 
the notice provided to the appellant prior to the initial 
unfavorable AOJ decision on the claim in January 2003.  
Nevertheless, the Board finds that the appellant has not been 
prejudiced by the inadequate notice provided in the December 
2003 VCAA notice or the defect with respect to the timing of 
the VCAA notice requirement where the Board's inquiry into 
whether the appellant is entitled to DIC under 38 U.S.C. 
§ 1318 is limited to the prior disposition of issues during 
the veteran's lifetime pursuant to 38 C.F.R. § 20.1106 
(2004).  The veteran was either, in receipt of or entitled to 
receive compensation at the time of his death for a service-
connected disability rated totally disabling, or he was not.  
Thus, there is no evidentiary development to be done.  To the 
extent that the veteran would have met the requirements under 
38 U.S.C. § 1318 but for clear and unmistakable error (CUE), 
the Board notes that a request for revision of a decision 
based on CUE, by its nature, involves only evidence that was 
before the RO or Board at the time it rendered the decision 
in which the claimant alleges CUE.  For that reason, the VCAA 
is not applicable to motions for revision on the grounds of 
CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  
Moreover, the Board notes that the appellant has stated her 
position clearly that she believes that the veteran was 
totally disabled prior to February 6, 1992, based in 
pertinent part on treatment he received for his back at a VA 
facility on August 30, 1990.  The appellant essentially avers 
that the veteran would have been entitled to an earlier 
effective date for his award of TDIU and the service-
connected low back disability upon which it was based but for 
CUE in a prior decision.  The Board considered appellant's 
contention, which is discussed below in the analysis portion 
of this decision.  Thus, the Board concludes that the 
inadequate notice of the evidence necessary to substantiate a 
claim for DIC under 38 U.S.C. § 1318 provided in the December 
2003 VCAA notice and the defect in the timing of the notice 
did not result in prejudicial error to the appellant.  

The Board also acknowledges that the December 2003 VCAA 
notice contained no specific request for the appellant to 
provide any evidence in the appellant's possession that 
pertained to the claim or something to the effect that the 
appellant give VA everything she had that pertained to her 
claim pursuant to 38 C.F.R. § 3.159(b)(1) (2004).  For 
reasons previously discussed, the appellant was not 
prejudiced by this omission as a generalized request for just 
any evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence where there is no evidentiary 
development to be done.  
Therefore, it can be concluded, based on the particular facts 
and circumstances of the case, VA's omission of a request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the December 2003 notice did not harm the 
appellant, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  

To rigidly follow the demands of Quartuccio and Pelegrini in 
this case would merely exalt form over substance and serve no 
purpose beneficial to the appellant.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The Board concludes that there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  All relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  

During the course of this appeal, there have been a number of 
changes with the regulations and case law governing 38 U.S.C. 
§ 1318 claims.  A discussion of the evolution of the handling 
of such claims is pertinent to the understanding of why this 
claim must now be denied.  

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse and to the 
children of a "deceased veteran" in the same manner as if 
the death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22(a) (2004).  The 
service-connected disability(ies) must have been (1) 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding the veteran's death, or (2) 
continuously rated totally disabling for a period of not less 
than 5 years from the date of the veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
Id.  The total disability rating may be schedular or based on 
individual unemployability under 38 C.F.R. § 4.16.  38 C.F.R. 
§ 3.22(c) (2004).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A.       §§ 1311(a)(2), 1318 and 
certain other cases, issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2004).

Interpreting 38 U.S.C.A. § 1318(b) (West 2002) and 38 C.F.R. 
§ 3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later 
decision, the Court found that 38 C.F.R. § 3.22(a), as it 
existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  Wingo 
v. West, 11 Vet. App. 307 (1998).  The Court concluded that 
the language of 38 C.F.R. § 3.22(a) would permit a DIC award 
where it is determined that the veteran "hypothetically" 
would have been entitled to a total disability rating for the 
required period if he or she had applied for compensation 
during his or her lifetime.  Id.  In such cases, the claimant 
must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for CUE in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A.               § 1311(a)(2) (veteran required to have 
been rated totally disabled for a continuous period of eight 
years prior to death), the implementing regulation, 38 C.F.R.            
§ 20.1106, does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C.A. § 1311(a)(2).  67 Fed. Reg. 16,309-16,317 (April 5, 
2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.  

The result of the above is that VA has established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a)(2) 
or 1318.  So the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 would be:  (1) meeting 
the statutory duration requirements for a total disability 
rating at the time of death; or (2) showing that such 
requirements would have been met but for CUE in a previous 
decision.

In the instant case, during the veteran's lifetime, service 
connection was established for the following:  herniated 
nucleus pulposus, L5-S1, rated at 20 percent effective from 
February 25, 1964, rated at 40 percent effective from April 
16, 1979, rated at 60 percent effective from February 6, 
1992, rated at 100 percent effective from March 22, 1993 
(paragraph 30 benefits), rated at 60 percent effective from 
September 1, 1993; and loss of use of lower extremities, 
rated at 100 percent effective from July 21, 2000.  
Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
was established from February 6, 1992.  

None of the veteran's service-connected disabilities were 
continuously rated as 100 percent disabling for at least 10 
years immediately preceding the veteran's death.  The veteran 
was also not in receipt of TDIU for at least 10 years 
immediately preceding his death.  Rather, the veteran was 
awarded a TDIU  from February 6, 1992, which is less than 10 
years immediately preceding the veteran's death on June 22, 
2001.  It follows that the veteran was also not continuously 
rated as totally disabled for five years after his discharge 
from service and leading up to his death.  Lastly, there is 
no evidence suggesting that the veteran was a prisoner of war 
at any time.  Thus, the veteran did not meet the statutory 
duration requirements for a total disability rating at the 
time of his death.

In regard to the question of whether such requirements would 
have been met but for CUE in a previous decision, the Board 
notes that CUE is a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See 
38 C.F.R. §§ 3.105(a), 20.1403(a) (2004); see also Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992).  CUE is not a disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d) (2004).  

As previously noted, the appellant contends that the veteran 
was totally disabled prior to February 6, 1992. 

The effective date for the award of an increased rating is 
generally the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(o)(1) (2004).  If, however, 
the claim is filed within one year of the date that the 
evidence shows that an increase in disability has occurred, 
the earliest date as of which an increase is factually 
ascertainable is used; otherwise, date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2004).  The effective date for a TDIU is 
governed by the increased rating provisions.  Servello v. 
Derwinski, 3 Vet. App. 196 (1992); Wood v. Derwinski, 1 Vet. 
App. 367 (1991).   The foregoing statutes and regulations 
were extant at the time the veteran filed his increased 
rating claim in 1992 as well as at the time the Board awarded 
an increased disability back rating and TDIU in 1996, and at 
the time the RO assigned the effective dates in 1996.  

On February 6, 1992, the RO received the veteran's claim for 
an increased rating for his service-connected low back 
disability and request for a TDIU.  The veteran maintained 
that he had not worked since July 1990 on account of his 
service-connected low back disability.  In a November 1996 
decision, the Board granted an increased rating of 60 percent 
for the service-connected low back disability as well as 
awarded a TDIU due to the low back disability.  The Board 
granted an increased evaluation based on medical evidence 
from VA facilities dated from August 30, 1990 to December 
1993 as well as hearing testimony, which together showed that 
the veteran's low back disorder was manifested by persistent 
symptoms of sciatic neuropathy, characteristic pain, and lack 
of sensation in the feet, with little intermittent relief.  
The Board awarded a TDIU based on evidence that showed that 
the veteran had completed two years of college, had no 
additional technical or vocational training, and had been 
unemployed since July 1990, as well as evidence that showed 
that the veteran's low back disability was productive of 
total disability sufficient to render the average person 
unable to follow a substantially gainful occupation.  In a 
December 1996 rating decision, the RO assigned an effective 
date of February 6, 1992, for the 60 percent rating assigned 
and the award of TDIU, which was the date of receipt of 
claim.  

In the context of 38 U.S.C.A. § 5110(b)(2) (West 2002) 
[formerly 38 U.S.C. § 3010(b)(2) (1998)], the term "earliest 
ascertainable date" means the date on which sufficient 
evidence existed to prove that a disability had increased.  
Wood v. Derwinski, 1 Vet. App. 367 (1991).  The earliest date 
as of which it was factually ascertainable that an increase 
in disability occurred warranting a 60 percent rating for the 
service-connected low back disability and award of TDIU, or 
date when probative reports were prepared, was arguably 
August 30, 1990-the date on which the veteran resumed 
continuous treatment for his back at VA facilities.  
According to records from the Social Security Administration 
(SSA), the SSA found that the veteran was entitled to 
disability benefits on a latter date in 1991.  Inasmuch as a 
claim for an increase and TDIU was not filed until February 
6, 1992, the law does not permit an effective date for an 
increase before February 6, 1991.  The Board looks back one 
year from the date of receipt of the claim on February 6, 
1992 for the increase (that is, the Board looks to the 
evidence reflecting the status of the veteran's low back 
disorder during the period from February 6, 1991 to February 
6, 1992, to determine whether the evidence reflects that he 
was entitled to an increased rating during this period of 
time).  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).  As an increase arguably occurred more than one 
year prior to the claim filing beginning on August 30, 1990, 
the increase is effective the date of receipt of claim-
February 6, 1992.  Accordingly, the Board finds no error in 
the effective date assigned by the RO in the December 1996 
rating decision.  Therefore, the Board finds that the 
evidence does not show that the veteran would have met the 
statutory duration requirements under the provisions of 
38 U.S.C.A. § 1318 but for CUE in a previous decision.  

Finally, the Board notes that the RO received the appellant's 
claim for DIC benefits in July 2001.  Much of the evolution 
of analysis for 38 U.S.C.A. § 1318 claims occurred after 
receipt of her claim.  As discussed above, however, the 
Federal Circuit found that VA's actions in amending the 
regulations in question were interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
VA's earlier interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C. § 1318 is denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


